Title: To George Washington from John Wanton, 7 April 1794
From: Wanton, John
To: Washington, George


          
            Sir
            Newport Rhode Island April 7th 1794
          
          Much has been said concerning the detention of the Schooner, Bayonne, Thomas Greene
            Master, from St Johns, Nova Scotia. I wish to give your Excellency as just account of
            the transaction as I can nearly recollect, at 10 oClock A.M. the 1st day of April, arrived here the Schooner Bayonne as
            abovemention’d. and the Custom house boat went onboard her & brought her Register on
            Shore, & deliver’d to the Collector; at 4 OClock P.M. I
            was informd by the Pilot the said Schooner Intended to sail Immediately back to St
            Johns, I thought it my duty to acquaint the Collector (Wm Ellery Esqr.) with the
            Circumstance, accordingly I waited on him, & inform’d him what I had heard
            respecting her, & wished to know if he wanted my assistance to stop her, he answered
            that he wanted none of my assistance, she might go when & where she pleased, for he
            shou’d not stop her, I then inform’d him I must, as I thought it my duty, accordingly I
            got a Boat & Manned her with some Gentlemen of the Town who offerd their Service to
            assist me. & went onboard & weighed her Anchor & brought her into the wharf,
            & the next Morning onbent her Sails, which I now have in Custody.
            I acquainted the Governer & Company of this State & they approvd of my
              Conduct; I shou’d be glad of your Excellencys advice in the
              matter. I must inform you there has Sail’d from this Port,
            Since the Embargo tooke place, One Brig bound to Turtola, & a Schooner to
            Hispaniola, I informed the Collector of their Intention, that I had it from good
            Authority, they informed me they where going to Providence, not to Sea, altho’ they had
            their papers onboard, & Shipt a new hand, & paid him his Months advance, which
            might have informd them they intended for Sea as they have since Saild.
          I offerd my Service in the same way last Summer, when the Ship from Jamaica run away
            that had Robbed one of our Vessels, but I was informed it was none of my business, they
            wanted none of my assistance, but about 8 oClock in the Evening the Marshall waited on
            me to know if I commanded the Fort. I inform’d him I did, he acquainted me he had a
            Warrant against the Capt. of the Ship for Piracy, & wished my assistance to take
            him, or stop her which I Afforded with chearfulness but the Wind soon sprung up to the
            Northward. & she cut her Cable & got out after my firing two Shot at her. as I have ever Served my Country with Fidelity I still wish to
            serve it but it hurts my feelings to see things go on in this manner. I am Your
            Excellencys Most Obdt humble Servt
          
            John Wanton.Capt. of Fort Washington
          
        